Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks filed on 08/25/21, regarding rejected claims on page 7, the examiner respectfully disagrees.  
             Applicants argue “none of the references shows that the deflection optics comprise a scattering body having a first surface into which the radiation enters the scattering body and a second surface from which the radiation exits the scattering body during operation and that the first surface faces the emitter and the second surface is non-parallel to the mounting surface.”
           Matsushima teaches the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), comprise a scattering body having a first surface into which the radiation enters the scattering body (the following figure 1, reflector 80 having a first surface G.  Note: any reflector must have its own scattering characteristic.  In the other words, reflector 80 is not different from a scattering body) and a second surface from which the radiation exits the scattering body during operation, (the following figure 1, reflector 81 having a second surface H, from which the radiation exits the scattering body reflector 81.  Note: any reflector must have its own scattering characteristic.  In the other words, reflector 81 is not different from a scattering body) and that the first surface faces the emitter, (the following figure 1, reflector 80 having a first surface G faces emitter 3) and the second surface is non-parallel to the mounting surface, 
3.          With respect to applicant’s remarks, regarding rejected claims on pages 7-8, the examiner respectfully disagrees.  
             Applicants argue “The spherical structure automatically causes the optical path to be longer than the respective distance, simply because detector and emitter are located in the same spot ... the half sphere 20 of Matsushima with the light cavity vessel 1 of Hayashi since such a modification would make the device of Matsushima inferior because replacing the half sphere 20 with the element 1 would substantially reduce the light which reaches the detector (only a fraction of light can actually reach the detector).”  
            First, there is no proof for the argument that “replacing the half sphere 20 with the element 1 would substantially reduce the light which reaches the detector”.  According to Hayashi, figure 1, all light beams 4 from laser 3, are deflected, and detected by the photodetector.  Further, there is no proof that deflector optics 61 and 62 of the current application, which are scattered optics, would NOT substantially reduce the light which reaches the detector (only a fraction of light can actually reach the detector”.  In the other words, Applicants must prove this argument.   
          Second, according to Applicants’ Publication No. 2020/0018692, paragraph [0025] disclosed, “the design of the detection arrangement as a gas sensor, interaction between the radiation emitted by the emitter and the gas to be measured thus increases with the same lateral extent of the detection arrangement”.  Hayashi clearly teaches this limitation in figure 1, light beam 4 and reflective layer 2, emitter 3, which “interaction between the radiation emitted by the emitter and the gas to be measured thus increases with the same lateral extent of the detection arrangement”.  In the other words, Applicants’ argument “detector and emitter are located in the same spot” is just only a “design of the detection arrangement as a gas sensor … thus increases with the same lateral extent of the detection arrangement”.  
Third, Matsushima disclose all elements of the claimed invention, as is noted in claims above.  The difference between the claimed invention and the Matsushima device is the shape of the deflection optics, and the position of the emitter and detector.  Although the Matsushima device does not teach the exact shape of the deflection optics and position of the emitter and detector as that claimed by Applicant, the shape and position differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the deflection optics and position is anything more than one of numerous shapes and position that a person of ordinary skill in the art would find obvious for providing deflection.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	
              Fourth, beside Hayashi’s reference, Peters’ reference also teaches the limitation “the optical path is at least twice as long as a distance between the emitter and the detector”, (figure 1A, 2B, the optical path of radiation IR from radiation source 7 to receiver 8, which reflects and scatters on the surface of reflective mirrors 5, 6, is at least twice as long as a distance between the radiation source 7 and the detector 8).  Applicants have no discussion for Peter’s reference.
   Fifth, note that only a portion of Hayashi’s reference and Peters’ reference, that is “the optical path is at least twice as long as a distance between the emitter and the detector”, is used the optical path is at least twice as long as a distance between the emitter and the detector” (as stated above).  The Examiner definitely does not use the whole Hayashi’s reference and Peters’ reference to combine with Matsushima’s reference. In other words, Hayashi’s reference and Peters’ reference do not need to disclose all the requirements of the current application, which has already been disclosed in Matsushima’s reference.
4.         In conclusion, further amendment for the claims is required in order to overcome the prior art.  Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
5.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

7.          Claims 21-25, 28-29, 31, 39, 41-47, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101), in view of Hayashi et al. (U.S. . 
            Regarding Claims 21, 41, Matsushima teaches 
            an emitter configured to generate radiation having a peak wavelength in an infrared spectral range, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 3; [0049], lines 6-8.  It is inherent that any wavelength has at least a peak wavelength);
            a detector configured to receive the radiation, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, element 4);
            a mounting surface comprising at least a first contact surface and a second contact surface for external electrical connection of the detection arrangement, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, surfaces of elements 6, 10, 11, or 1, is not different from a mounting surface which comprising a first contact surface and a second contact surface for external electrical connection element 12 of the detection arrangement); 
           a form body adjoining the emitter and the detector at least in places, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, emitter 3, detector 4, body 1, 10, or 11); and 
          deflection optics configured to deflect the radiation during operation of the detection arrangement so that an optical path is formed between the emitter and the detector by the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), the deflection optics covering only a portion of the optical path, (the following figure 1, deflectors 80, 81, optical path A), 
           wherein the deflection optics, (figures 1, reflectors 80, 81 is not different from deflection optics), comprise a scattering body having a first surface into which the radiation enters the scattering body (the following figure 1, reflector 80 having a first surface G.  Note: any reflector and a second surface from which the radiation exits the scattering body during operation, (the following figure 1, reflector 81 having a second surface H, from which the radiation exits the scattering body reflector 81.  Note: any reflector must have its own scattering characteristic.  In the other words, reflector 81 is not different from a scattering body) wherein the first surface faces the emitter, (the following figure 1, reflector 80 having a first surface G faces emitter 3) and the second surface is non-parallel to the mounting surface, (the following figure 1, reflector 81 having a second surface H is non-parallel to the mounting surface of elements 6, 10, 11, or 1 in figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, which is not different from a mounting surface).  (Please see the explanation in paragraphs 2-3 above).  
         wherein the optical path extends parallel to the mounting surface in places, (the following figure 1, the optical path A), and
         wherein the optical path parallel to the mounting surface is formed by the deflection optics, (the following figure 1, the optical path A, surfaces E emitter 3 and F of the detector 4 are not different from mounting surface).
           Although Matsushima does not teach a scattering body, it is inherent any reflectors must have its own scattering characteristic.  In the other words, a portion of light beams will be reflected, and another portion of light beams will be scattered on the surface of the reflectors.  
             Moreover, Hayashi also teaches a scattering body, ([0008].  Figure 1, radiation 4, vessel 1, light source and detector 3. Light is scattered all over the light cavity vessel due its light reflective inner wall), and the optical path is at least twice as long as a distance between the emitter and the detector, (figure 1, the optical path of radiation 4 from radiation source 3 to receiver 3, 
            Regarding Claim 22, Matsushima teaches the detection arrangement is a surface-mounted device, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, or 1, is not different from a surface-mounted device). 

            Regarding Claims 23, 42, Matsushima teaches the each of the emitter and the detector is electrically conductively connected via a through-connection through the form body to the first contact surface and the second contact surface, respectively, (figures 1, 2, 3, 5, 7, 8, 9A-B, 10A-B, 11A-B, 12A-B, elements 10, 11, 1, 3, 4.  It is inherent that the emitter and detector are electrically conductively connected).



            Regarding Claims 25, 44, Matsushima teaches the form body is arranged on a connection carrier, and wherein a side of the connection carrier facing away from the form body is the mounting surface, (figure 1, 2, elements 11, or 1, is not different from the connection carrier).

            Regarding Claims 28, 46, Matsushima teaches the deflection optics delimit a gas volume above the emitter and the detector on a side facing away from the mounting surface, (the following figure 1, the deflection optics 80, emitter 3, detector 4, mounting surface of body 10).

            Regarding Claim 29, Matsushima teaches only surfaces of the scattering body facing the emitter or detector are transparent to radiation and remaining surfaces of the scattering body are a mirror, (the following figure 1, filter 5 is not different from scattering body facing the detector and it is transparent to radiation.  Further side C of the mirror body 80 is transparent.  The remaining surfaces of the elements 80, 81 are a mirror).

           Regarding Claims 31, 47, Matsushima teaches the detection arrangement is configured to detect a gas, and wherein the peak wavelength is adapted to an absorption range of the gas, ([0003, 0014, 0043, 0052, 0064].  It is inherent that the peak wavelength is adapted to an absorption range of the gas).

[AltContent: textbox (B/G)][AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    1320
    1792
    media_image1.png
    Greyscale

        
        Regarding Claim 39, Matsushima teaches only surfaces of the scattering body facing the emitter and the detector are transparent to radiation and remaining surfaces of the scattering body are a mirror, (above figure 1, it is inherent that the surfaces E emitter 3 and F of the detector 4 must be transparent to the light beam A so that the light beam can transmit from light source 3 to the receiver 4.  Further, there is no light beam from light source go downward into the body 10. This is inherent that the remaining surfaces of body 10 is not transparent to radiation).

8.          Claims 30, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Patel et al. (U.S. Pub. No. 2008/0159341). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Patel”. 
Regarding Claims 30, 40, Matsushima teaches all the limitations of claim 21 as stated above except for the emitter has an optically or electrically pumped quantum structure configured to generate the radiation.  Patel teaches the emitter has an optically or electrically pumped quantum structure configured to generate the radiation, ([0132]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by having the emitter has an optically or electrically pumped quantum structure configured to generate the radiation in order to generate the radiation, ([0132]).

9.          Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima et al. (Pub. No. 2014/0070101, in view of Hayashi et al. (U.S. Pub. No. 2016/0327475), or Peters et al. (U.S. 5,550,375), further in view of Franz et al. (U.S. Pub. No. 2008/0061237), Wong et al. (U.S. Pub. 2017/0052277), Etschmaiser et al. (U.S. Pub. No. 2020/0184790). Hereafter “Matsushima”, “Weckstrom”, “Hayashi”, “Peters”, “Franz”, “Wong”, “Etschmaiser”. 
             Regarding Claim 48, although Matsushima does not teach molded onto the detector or the emitter, Franz teaches, ([0020]).  Wong also teaches molded onto the detector and the emitter, ([0009]). Etschmaiser also teaches molded onto the detector and the emitter, ([0029, 0038, 0040]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Matsushima by molded onto the detector or the emitter in order to implement a compact sensor device.
Conclusion

10.           Claims 1-20, 26-27, 32-38, 45, have been cancelled.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 15, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877